DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 05/10/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2018 and 08/13/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: All citations denoted in brackets, [], correspond to locations in prior art references and all citations denoted in parentheses, (), correspond to claims in the instant application.
Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. US 8,357,152 B2 “Govari” and further in view of Fish et al. US 20170319279 A1 “Fish” and Kariv et al. US 20110160570 A1 “Kariv”.
In regard to claim 1, Govari teaches “A system, comprising:” [Column 6, Line 67-Column 7, Line 4]; “electrical interface circuitry for communicating with a probe that is configured to be inserted into a heart of a patient” [Column 5, Lines 14-17; Column 4, Lines 40-42; Claim 1; FIG. 1; Column 4, Lines 47-49; and Column 7, Lines 21-24]; “a processor associated and communicating with the probe through the electrical circuitry, which is configured to:” [Column 7, Lines 21-24]; “receive from the probe, via the electrical interface, (i) position-signals indicative of a position of a distal tip of the probe in the heart, (ii) a contact-force indication indicative of a contact force exerted on the distal tip” [Column 3, Lines 22-26; Column 3, Lines 18-19; Claim 5; Column 7, Line 23-24]; and “[…] the position-signals […] estimate a location […] at which the distal tip touches tissue” [Column 6, Lines 24-27; Claim 1, Claim 5]. 

In regard to electrical interface circuitry for communicating with a probe, the probe is configured to be inserted into a heart of a patient, Govari discloses “Processor 36 typically comprises a general-purpose computer, with suitable front end and interface circuits for receiving signals from catheter 28 and controlling the other components of console 34” [Column 5, Lines 14-17]. Since “the system comprises an invasive probe in the form of a catheter 28 and a control console 34” [Column 4, Lines 40-42], the catheter 28 constitutes a probe. Furthermore, since the suitable front end and interface circuits of the processor 36 are capable of receiving signals from the catheter 28 (i.e. the probe), under broadest reasonable interpretation, these front end and interface circuits constitute electrical interface circuitry that is capable of communicating with a probe.
In regard to a probe, Govari discloses "a medical probe, comprising: a flexible insertion tube, having a distal end for insertion into a body cavity of a patient" [Claim 1]. In regard to the probe being inserted into a heart of a patient Govari discloses in figure 1, "an operator 26, such as a cardiologist, inserts catheter 28 through the vascular system of a patient 24 so that a distal end 30 of the catheter enters a chamber of the patient's heart 22" [Column 4, Lines 47-49]. A catheter in this case is synonymous with a probe because both have a distal end that is inserted into the patient. In regard to an electrical interface for communicating, Govari discloses "Processor 36 receives and processes the signals generated by sensor 62 in response to the magnetic field of generator 64, in order to derive an indication the pressure exerted by the distal tip 52 on endocardium 70" [Column 7, Lines 21-24]. Since the processor receives signal generated by the sensor, under broadest reasonable interpretation an electrical interface had to be present.

In regard to the processor receiving position-signals, Govari discloses "a processor, which is coupled to receive and process the first signal so as to determine coordinates of the distal tip within the body and to receive and process the second signal so as to detect changes in a position of the distal tip relative to the distal end of the insertion tube" [Column 3, Lines 22-26]. The sensor is "configured to generate first and second signals" [Column 3, Lines 18-19], therefore it acts as an electrical interface that provides position information about the distal tip of the probe to the processor. In regard to the processor receiving a contact force indication, Govari discloses "The medical probe according to claim 1, wherein the position sensor is further configured to generate a signal, responsively to the deformation, which is indicative of the pressure exerted on the distal tip" [Claim 5]. The distal tip exerts pressure on the endocardium [Column 7, Line 23-24], thus it is in contact with the heart and has an associated force. Furthermore, pressure is synonymous with force and therefore the position sensor is capable of providing an indication of the contact-force exerted on the distal tip.

Govari does not teach “an electrophysiological (EP) measurement acquired by the distal tip at the position”; “calculate a contact-force vector based on the contact-force indication received from the distal tip”; “estimate a location, on an electro-anatomical map of the heart […] the location being estimated by comparing a first location estimated based on the contact-force vector with one or more second locations estimated based on the position-signals and selecting on of the first and second locations”; or “update the electro-anatomical map with the EP measurement, associated with the estimated location”.
Fish teaches “an electrophysiological (EP) measurement acquired by the distal tip at the position” [0048]; “calculate a contact-force vector based on the contact-force indication received from the distal tip, wherein the contact force vector has a direction approximately parallel to a direction defined by the position signals” [0041, 0048]; “estimate a location, on an electro-anatomical map of the heart, […]” [0048]; and “update the electro-anatomical map with the EP measurement, associated with the estimated location” [0048].
In regard to an electrophysiological (EP) measurement, Fish discloses “Accordingly, the mapping and navigation system 30 may be provided with a variety of functions, including the generation and display of models of tissue, generation and display of electrophysiological (EP) maps of tissue 16, 
In regard to calculating a contact force vector, Fish discloses "In an embodiment, the optical signal source 31 may be configured to generate and transmit optical signals for three optical fibers in the catheter, and the force sensing system 25 may be configured to receive three reflected optical signals and calculate a contact force vector (e.g. magnitude and direction) between the catheter 14 and tissue 16" [0041]. Therefore, under broadest reasonable interpretation, since the force sensing system is able to calculate a contact force vector, the force sensing system had to have received a contact force indication from the distal tip. In this case, since the signal source 31 is configured to generate and transmit optical signals to the optical fibers in the catheter (i.e. probe) and those optical signals are reflected, under broadest reasonable interpretation these reflected optical signals constitute position signals that are associated with a defined direction relative to the tissue. This is due to the fact that the “navigation system 30 may be provided with a variety of functions, including […] tracking of the catheter, and superimposition of the catheter 14 on a display 34 of one or more maps or models to enable a clinician to view the location of the catheter 14 relative to tissue 16” [0048]. In order to track the catheter 14, the optical signals reflected by the optical fibers in the catheter had to have been received. Furthermore, in regard to the contact force vector having a direction approximately parallel to a direction defined by the position signals, since the contact force vector is calculated between the catheter 14 and tissue 16 and the location of the catheter 14 is determined relative to tissue 16 (i.e. defined by the positions signals), under broadest reasonable interpretation, the contact force can have a direction that is approximately parallel to a direction defined by the position signals. 

In regard to updating the electro-anatomical map, Fish discloses "Accordingly, the mapping and navigation system 30 may be provided with a variety of functions, including the generation and display of models of tissue, generation and display of electrophysiological (EP) maps of tissue 16, tracking of the catheter, and superimposition of the catheter 14 on a display 34 of one or more maps or models to enable a clinician to view the location of the catheter 14 relative to tissue 16, among other functions" [0048]. The display of models of tissue would include electro-anatomical maps. Furthermore, electrophysiological maps also provide electrical indications associated within anatomical positions within the heart, and therefore an EP measurement had to be made. Under broadest reasonable interpretation, since other functions can be performed, the electro-anatomical map can be updated with the EP measurement associated with the estimated location. Additionally, in order to track the location of the catheter, the display of the electro-anatomical map has to be updated in order to allow the physician to view the location of the catheter relative to the tissue.

The combination of Govari and Fish does not explicitly teach “the location being estimated by comparing a first location estimated based on the contact force vector with one or more second locations estimated based on the position-signals and selecting one of the first and second locations”.
Kariv teaches “the location being estimated by comparing a first candidate location estimated based on the contact force vector with one or more second candidate touch locations estimated based on the position-signals and selecting one of the first and second candidate touch locations” [0008, 0041, Claim 2].
In regard to a first candidate touch location being estimated based on the contact force vector, Kariv discloses “The present disclosure, in a first aspect, is directed to an apparatus for detecting dislodgement of a medical tool/device from a reference location within a patient’s body” [0008]. In order for the apparatus to detect dislodgement from a reference location (i.e. a region of interest) within the body, there would have to have been contact between the medical device and the reference location. Additionally, Kariv discloses “In sum the MPS (i.e. medical positioning system) 20 is configured to produce location readings of the device 26, which readings are constantly motion compensated for various movements, such as patient body movements, respiration movements, cardiac movements and 
In regard to one or more second candidate touch locations being estimated based on the position-signals, Kariv discloses “The apparatus of claim 1 wherein said medical tool includes a first location sensor and a second location sensor, said localization system being configured to produce a first plurality of location readings in accordance with said first location sensor output and a second plurality of location readings in accordance with said second location sensor output” [Claim 2]. Since the second location sensor can produce a plurality of location readings, under broadest reasonable interpretation, this second plurality of location readings represent one or more second candidate touch locations that are estimated based on position-signals (i.e. location readings). 
In regard to the location being estimated by comparing a first candidate touch location with one or more second candidate touch locations, Kariv discloses “The control unit 12 (through dislodgement detection block 28) is configured to monitor subsequent motion-compensated location (i.e., position and orientation) readings indicating the subsequent locations of the device 26 and determine any changes in the subsequent device P&O versus the corresponding device P&O when the device was 
In regard to selecting one of the first and second locations, Kariv discloses “Finally, the control unit 12 (through dislodgement detection block 28) determines whether the changes (if any) meet any of the dislodgement detection criteria (e.g., such as a motion condition or a predetermined change in orientation, etc.). If so, the control unit 12 generates an alarm” [0041]. Consequently, when the control unit 12 determines that there is no change (i.e. the dislodgement detection criteria has not been met) then the control unit would not generate an alarm to indicate that the device 26 has disengaged from the first candidate touch location. Thus, when there is no change in position and orientation of the device 26, the first candidate touch location of the device 26 would be in sufficient contact with the region of interest. Therefore, under broadest reasonable interpretation, it would be obvious to select the first candidate touch location given that sufficient contact has been made. Alternatively, when the dislodgement detection block determines that the dislodgement detection criteria have been met (i.e. the position and/or orientation of the device 26 has changed), an alarm is generated to indicate that the device 26 has dislodged from the first candidate touch location. Thus, when the device 26 has dislodged from the first candidate touch location, there is insufficient contact between the device 26 and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Govari and Fish so as to include the first and second location estimates as disclosed in Kariv in order to approximate the location of the probe within the heart of the patient. By collecting location information from a first and second location based on contact-force and position signals respectively, the physician can be better appraised of the approximate location of the distal tip of the probe prior to performing a procedure such as ablation. This in turn would reduce the probability of healthy structures within the heart being subjected to the medical procedure being enacted by the probe. Combining the prior art elements according to known techniques would result in the predictable result of locating the distal tip of a probe within the heart of a patient.
In regard to claim 5, Govari teaches “A method, comprising:” [Claim 32]; “communicating with a probe that is configured to be inserted into a heart of a patient” [Claim 1; Column 4, Lines 47-49; Column 7, Lines 21-24]; “receiving from the probe (i) position-signals indicative of a position of a distal tip of the probe in the heart (ii) a contact-force indication indicative of a contact force exerted on the distal tip” [Column 3, Lines 22-26; Column 3, Lines 18-19; Claim 5; Column 7, Line 23-24]; “[…] the position-signals […] estimate a location […] at which the distal tip touches tissue” [Column 6, Lines 24-27; Claim 1, Claim 5].
In regard to the method, Govari discloses "A method for contacting tissue in a body cavity of a patient" [Claim 32]. This method involves “processing the signal while the distal tip engages the tissue so as to provide an indication of change in the position of the distal tip relative to the distal end of the flexible insertion tube and the pressure exerted against the tissue” [Claim 32], so it provides information about the distal tip inserted to a tissue within the body.

In regard to receiving position-signals, Govari discloses "a processor, which is coupled to receive and process the first signal so as to determine coordinates of the distal tip within the body and to receive and process the second signal so as to detect changes in a position of the distal tip relative to the distal end of the insertion tube" [Column 3, Lines 22-26]. The sensor is "configured to generate first and second signals" [Column 3, Lines 18-19], therefore it acts as an electrical interface that provides position information about the distal tip to the processor.
In regard to a contact force indication, Govari discloses "The medical probe according to claim 1, wherein the position sensor is further configured to generate a signal, responsively to the deformation, which is indicative of the pressure exerted on the distal tip" [Claim 5]. The distal tip exerts pressure on the endocardium [Column 7, Line 23-24], thus it is in contact with the heart and has an associated force. Furthermore, pressure is synonymous with force and therefore the position sensor is capable of providing an indication of the contact-force exerted on the distal tip.

Govari does not teach “an electrophysiological measurement acquired by the distal tip at the position"; “calculating a contact-force vector based on the contact-force indication received from the distal tip”; “estimating a location, on an electro-anatomical map of the heart, at which the distal tip touches tissue”; or “updating the electro-anatomical map with the EP measurement, associated with the estimated location”. 
Fish teaches "an electrophysiological measurement acquired by the distal tip at the position" [0048]; “calculating a contact-force vector based on the contact-force indication received from the distal tip, wherein the contact force vector has a direction approximately parallel to a direction defined by the position signals” [0041, 0048]; “based on the position-signals and on the contact-force vector, estimating a location, on an electro-anatomical map of the heart, at which the distal tip touches tissue” [0048]; and “updating the electro-anatomical map with the EP measurement, associated with the estimated location” [0048].
In regard to an electrophysiological measurement, Fish discloses "Accordingly, the mapping and navigation system 30 may be provided with a variety of functions, including the generation and display of models of tissue, generation and display of electrophysiological (EP) maps of tissue 16, tracking of the catheter, and superimposition of the catheter 14 on a display 34 of one or more maps or models to 
In regard to calculating a contact force vector, Fish discloses "In an embodiment, the optical signal source 31 may be configured to generate and transmit optical signals for three optical fibers in the catheter, and the force sensing system 25 may be configured to receive three reflected optical signals and calculate a contact force vector (e.g. magnitude and direction) between the catheter 14 and tissue 16" [0041]. Therefore, under broadest reasonable interpretation, since the force sensing system is able to calculate a contact force vector, the force sensing system had to have received a contact force indication from the distal tip. In this case, since the signal source 31 is configured to generate and transmit optical signals to the optical fibers in the catheter (i.e. probe) and those optical signals are reflected, under broadest reasonable interpretation these reflected optical signals constitute position signals that are associated with a defined direction relative to the tissue. This is due to the fact that the “navigation system 30 may be provided with a variety of functions, including […] tracking of the catheter, and superimposition of the catheter 14 on a display 34 of one or more maps or models to enable a clinician to view the location of the catheter 14 relative to tissue 16” [0048]. In order to track the catheter 14, the optical signals reflected by the optical fibers in the catheter had to have been received. Furthermore, in regard to the contact force vector having a direction approximately parallel to a direction defined by the position signals, since the contact force vector is calculated between the catheter 14 and tissue 16 and the location of the catheter 14 is determined relative to tissue 16 (i.e. defined by the positions signals), under broadest reasonable interpretation, the contact force can have a direction that is approximately parallel to a direction defined by the position signals. 
In regard to estimating a location on an electro-anatomical map of the heart, Fish discloses “Referring still to FIGS. 1 and 2, the mapping and navigation system 30 may be provided to enable a 
In regard to updating the electro-anatomical map, Fish discloses "Accordingly, the mapping and navigation system 30 may be provided with a variety of functions, including the generation and display of models of tissue, generation and display of electrophysiological (EP) maps of tissue 16, tracking of the catheter, and superimposition of the catheter 14 on a display 34 of one or more maps or models to enable a clinician to view the location of the catheter 14 relative to tissue 16, among other functions" [0048]. The display of models of tissue, would include electro-anatomical maps. Furthermore, electrophysiological maps also provide electrical indications within anatomical positions within the heart, and therefore an EP measurement had to be made. Under broadest reasonable interpretation, since other functions can be performed, the electro-anatomical map can be updated with the EP measurement associated with the estimated location.   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Govari with the calculation of the contact force vector and the electro-anatomical map disclosed by Fish in order to obtain more information about the orientation of the probe on a visual display. A contact force vector indicates the direction and magnitude of the force being applied to the tissue. Knowing this information would allow the physician 
The combination of Govari and Fish does not explicitly teach “the location being estimated by comparing a first location estimated based on the contact force vector with one or more second locations estimated based on the position-signals and selecting one of the first and second locations”.
Kariv teaches “the location being estimated by comparing a first candidate touch location estimated based on the contact force vector with one or more second candidate locations estimated based on the position-signals and selecting one of the first and second candidate touch locations” [0008, 0041, Claim 2].
In regard to a first candidate touch location estimated based on the contact force vector, Kariv discloses “The present disclosure, in a first aspect, is directed to an apparatus for detecting dislodgement of a medical tool/device from a reference location within a patient’s body” [0008]. In order for the apparatus to detect dislodgement from a reference location (i.e. a region of interest) within the body, there would have to have been contact between the medical device and the reference location. Additionally, Kariv discloses “In sum the MPS (i.e. medical positioning system) 20 is configured to produce location readings of the device 26, which readings are constantly motion compensated for various movements, such as patient body movements, respiration movements, cardiac movements and the like. The control unit 12 (through dislodgement detection block 28) is configured to monitor subsequent motion-compensated location (i.e., position and orientation) readings indicating the subsequent locations of the device 26 and determine any changes in the subsequent device P&O versus the corresponding device P&O when the device was "parked" (i.e., the parking location or parking P&O of the device)” [0041]. In this case, the dislodgement detection block confirms whether or not there is 
In regard to one or more second candidate touch locations estimated based on the position-signals, Kariv discloses “The apparatus of claim 1 wherein said medical tool includes a first location sensor and a second location sensor, said localization system being configured to produce a first plurality of location readings in accordance with said first location sensor output and a second plurality of location readings in accordance with said second location sensor output” [Claim 2]. Since the second location sensor can produce a plurality of location readings, under broadest reasonable interpretation, this second plurality of location readings represent one or more second locations estimated based on position-signals (i.e. location readings). 
In regard to the location being estimated by comparing a first candidate touch location with one or more second candidate touch locations, Kariv discloses “The control unit 12 (through dislodgement detection block 28) is configured to monitor subsequent motion-compensated location (i.e., position and orientation) readings indicating the subsequent locations of the device 26 and determine any changes in the subsequent device P&O versus the corresponding device P&O when the device was "parked" (i.e., the parking location or parking P&O of the device). This is a comparison step. Finally, the control unit 12 (through dislodgement detection block 28) determines whether the changes (if any) meet any of the dislodgement detection criteria (e.g., such as a motion condition or a predetermined change in orientation, etc.). If so, the control unit 12 generates an alarm” [0041]. In order to detect a change in position and orientation of the device 26, under broadest reasonable interpretation, a first 
In regard to selecting one of the first and second candidate touch locations, Kariv discloses “Finally, the control unit 12 (through dislodgement detection block 28) determines whether the changes (if any) meet any of the dislodgement detection criteria (e.g., such as a motion condition or a predetermined change in orientation, etc.). If so, the control unit 12 generates an alarm” [0041]. Consequently, when the control unit 12 determines that there is no change (i.e. the dislodgement detection criteria has not been met) then the control unit would not generate an alarm to indicate that the device 26 has disengaged from the first location. Thus, when there is no change in position and orientation of the device 26, the first location of the device 26 would be in sufficient contact with the region of interest. Therefore, under broadest reasonable interpretation, it would be obvious to select the first candidate touch location given that sufficient contact has been made. Alternatively, when the dislodgement detection block determines that the dislodgement detection criteria have been met (i.e. the position and/or orientation of the device 26 has changed), an alarm is generated to indicate that the device 26 has dislodged from the first location. Thus, when the device 26 has dislodged from the first location, there is insufficient contact between the device 26 and the tissue. Therefore, it would be obvious to select a second candidate touch location such that contact is made between the device 26 and the tissue of interest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Govari and Fish so as to include the first and second candidate touch location estimates as disclosed in Kariv in order to approximate the location of 
In regard to claims 3 and 7, due to their dependence on claims 1 and 5 respectively, these claims inherit the references disclosed therein. That being said, these claims only explicitly require the primary reference of Govari in view of Kariv. Likewise, Govari teaches “The system according to claim 2” (Claim 3) [Column 6, Line 67-Column 7, Line 4]; “The method according to claim 6” (Claim 7) [Claim 32]; and “wherein the position signals are provided by a position sensor fitted in proximity to the distal tip" (Claims 3 and 7) [Claim 1]. 
In regard to the system, Govari discloses "the combination of field generator 64 with sensor 62 serves as a pressure sensing system, for determining the approximate pressure exerted by the endocardial tissue on the distal tip of the catheter (or equivalently, the pressure exerted by electrode 50 against the endocardial tissue" [Column 6, Line 67-Column 7, Line 4].
In regard to the method, Govari discloses “A method for contacting tissue in a body cavity of a patient" [Claim 32]. This method involves “processing the signal while the distal tip engages the tissue so as to provide an indication of change in the position of the distal tip relative to the distal end of the flexible insertion tube and the pressure exerted against the tissue” [Claim 32], so it provides information about the distal tip inserted to a tissue within the body.
In regard to the position sensors, Govari discloses "a position sensor within the medical probe for sensing a position of the distal tip relative to the distal end of the flexible insertion tube, which 
The combination of Govari and Fish does not teach “wherein the processor is configured to calculate a distance between the first location and the position sensor and, if the calculated distance exceeds a predefined distance, select one of the second locations to serve as the estimated location”.
Kariv teaches “wherein the processor is configured to calculate a distance between the first location and the position sensor and, if the calculated distance exceeds a predefined distance, select one of the second locations to serve as the estimated location” [0040, 0041].
In regard to the processor being configured to calculate a distance between the first location and the position sensor and determining if the calculated distance exceeds a predefined distance, Kariv discloses “The particular values, which if exceeded would trigger an alarm, will vary, for example, based on the factors set forth above. In many instances, where the ultimate parameter to be monitored is a physical distance (e.g. a tool dislodgement moving away from the reference location by a predetermined distance such as 1 mm), such values for the tool motion conditions may be determined empirically (e.g., bench testing)” [0040]. Since the physical distance between the tool and the reference location can be determined, under broadest reasonable interpretation, the processor had to have been configured to calculate the distance between the first location (i.e. the reference location) and the position sensor (i.e. as disclosed in Govari). Since an alarm can be triggered when the physical distance between the first location and the position sensor (i.e. of Govari) exceeds a predetermined distance, the processor is capable of determining if the calculated distance exceeds a predefined distance. 
In regard to selecting one of the second locations to serve as the estimated location, Kariv discloses “Finally, the control unit 12 (through dislodgement detection block 28) determines whether 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Govari and Fish so as to include the first and second location estimates as disclosed in Kariv in order to approximate the location of the probe within the heart of the patient. By collecting location information from a first and second location based on contact-force and position signals respectively, the physician can be better appraised of the approximate location of the distal tip of the probe prior to performing a procedure such as ablation. This in turn would reduce the probability of healthy structures within the heart being subjected to the medical procedure being enacted by the probe. Combining the prior art elements according to known techniques would result in the predictable result of locating the distal tip of a probe within the heart of a patient. 
In regard to claims 4 and 8, due to their dependence on claims 1 and 5 respectively, these claims inherit the references disclosed therein. That being said, these claims only explicitly require the primary reference of Govari and Kariv. Likewise, Govari teaches “The system according to claim 3, 
In regard to a system, Govari discloses "the combination of field generator 64 with sensor 62 serves as a pressure sensing system, for determining the approximate pressure exerted by the endocardial tissue on the distal tip of the catheter (or equivalently, the pressure exerted by electrode 50 against the endocardial tissue" [Column 6, Line 67-Column 7, Line 4]. In regard to a processor, Govari discloses "Processor 36 receives and processes the signals generated by sensor 62 in response to the magnetic field of generator 64, in order to derive an indication the pressure exerted by the distal tip 52 on endocardium 70" [Column 7, Lines 21-24]. 
In regard to the method Govari discloses “A method for contacting tissue in a body cavity of a patient" [Claim 32]. This method involves “processing the signal while the distal tip engages the tissue so as to provide an indication of change in the position of the distal tip relative to the distal end of the flexible insertion tube and the pressure exerted against the tissue” [Claim 32], so it provides information about the distal tip inserted to a tissue within the body.
The combination of Govari and Fish does not teach to “select the first location to serve as the estimated location if the calculated distance does not exceed the predefined distance”.
Kariv teaches to “select the first location to serve as the estimated location if the calculated distance does not exceed the predefined distance” [0040, 0041].
In regard to the selecting the first location to serve as the estimated location if the calculated distance does not exceed the predefined distance, Kariv discloses “The particular values, which if exceeded would trigger an alarm, will vary, for example, based on the factors set forth above. In many instances, where the ultimate parameter to be monitored is a physical distance (e.g. a tool dislodgement moving away from the reference location by a predetermined distance such as 1 mm), such values for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Govari and Fish so as to include the first and second location estimates as disclosed in Kariv in order to approximate the location of the probe within the heart of the patient. By collecting location information from a first and second location based on contact-force and position signals respectively, the physician can be better appraised of the approximate location of the distal tip of the probe prior to performing a procedure such as ablation. This in turn would reduce the probability of healthy structures within the heart being subjected to the . 
Response to Arguments
Applicant’s arguments, see Remarks pages 5-6, filed 05/10/2021 with respect to the rejection(s) of claims 1 and 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejection of claims 1 and 5 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see Remarks pages , filed 05/10/2021 with respect to the rejection(s) of claims 1, 3-5 and 7-8 under 35 U.S.C. 103 have been fully considered however the examiner does not find these arguments persuasive. The examiner respectfully maintains that the prior art reference of Kariv teaches “the location being estimated by comparing a first candidate touch location estimated based on the contact force vector with one or more second candidate touch locations estimated based on the position-signals and selecting one of the first and second candidate touch locations” [0008, 0041, Claim 2].
In regard to a first candidate touch location being estimated based on the contact force vector, Kariv discloses “The present disclosure, in a first aspect, is directed to an apparatus for detecting dislodgement of a medical tool/device from a reference location within a patient’s body” [0008]. In order for the apparatus to detect dislodgement from a reference location (i.e. a region of interest) within the body, there would have to have been contact between the medical device and the reference location. Additionally, Kariv discloses “In sum the MPS (i.e. medical positioning system) 20 is configured to produce location readings of the device 26, which readings are constantly motion compensated for various movements, such as patient body movements, respiration movements, cardiac movements and the like. The control unit 12 (through dislodgement detection block 28) is configured to monitor subsequent motion-compensated location (i.e., position and orientation) readings indicating the 
In regard to one or more second candidate touch locations being estimated based on the position-signals, Kariv discloses “The apparatus of claim 1 wherein said medical tool includes a first location sensor and a second location sensor, said localization system being configured to produce a first plurality of location readings in accordance with said first location sensor output and a second plurality of location readings in accordance with said second location sensor output” [Claim 2]. Since the second location sensor can produce a plurality of location readings, under broadest reasonable interpretation, this second plurality of location readings represent one or more second candidate-touch locations that are estimated based on position-signals (i.e. location readings). 
In regard to the location being estimated by comparing a first candidate touch location with one or more second candidate touch locations, Kariv discloses “The control unit 12 (through dislodgement detection block 28) is configured to monitor subsequent motion-compensated location (i.e., position and orientation) readings indicating the subsequent locations of the device 26 and determine any changes in the subsequent device P&O versus the corresponding device P&O when the device was "parked" (i.e., the parking location or parking P&O of the device). This is a comparison step. Finally, the control unit 12 (through dislodgement detection block 28) determines whether the changes (if any) 
In regard to selecting one of the first and second locations, Kariv discloses “Finally, the control unit 12 (through dislodgement detection block 28) determines whether the changes (if any) meet any of the dislodgement detection criteria (e.g., such as a motion condition or a predetermined change in orientation, etc.). If so, the control unit 12 generates an alarm” [0041]. Consequently, when the control unit 12 determines that there is no change (i.e. the dislodgement detection criteria has not been met) then the control unit would not generate an alarm to indicate that the device 26 has disengaged from the first candidate touch location. Thus, when there is no change in position and orientation of the device 26, the first candidate touch location of the device 26 would be in sufficient contact with the region of interest. Therefore, under broadest reasonable interpretation, it would be obvious to select the first candidate touch location given that sufficient contact has been made. Alternatively, when the dislodgement detection block determines that the dislodgement detection criteria have been met (i.e. the position and/or orientation of the device 26 has changed), an alarm is generated to indicate that the device 26 has dislodged from the first candidate touch location. Thus, when the device 26 has dislodged from the first candidate touch location, there is insufficient contact between the device 26 and the tissue. Therefore, it would be obvious to select a second candidate touch location such that contact is made between the device 26 and the tissue of interest.

The examiner acknowledges that the applicant has cancelled claims 2 and 6, therefore, the rejection of claims 2 and 6 are moot. Likewise, the rejection of claims 2 and 6 have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Govari et al. US 20170172457 A1 “Govari”;
Sliwa et al. US 20160278852 A1 “Sliwa”;
Shultz US 20120041295 A1 “Shultz”;
Paul US 20110270046 A1 “Paul”;
Selkee US 20110184406 “Selkee”;
Heimbecher et al. US 20140364848 A1 “Heimbecher”;
Hauck US 20170245914 A1 “Hauck”;
Ludwin US 20170065353 A1 “Ludwin”;
Caluser US 20140163376 A1 “Caluser”;
Harlev et al. US 20120184863 A1 “Harlev”.
Govari is pertinent to the applicant’s disclosure because it involves generating an updating an electroanatomical map of at least a portion of a heart of the subject [0032, 0090]. 
Sliwa is pertinent to the applicant’s disclosure because it involves a medical device for treatment of tissue that provides an indication of contact force between the device and tissue [0003]. 
Shultz is pertinent to the applicant’s disclosure because it involves a catheter adapted for mapping and includes a pressure sensing distal tip [Title, Claim 1]. 

Selkee is pertinent to the applicant’s disclosure because it involves a catheter with a tip electrode and a contact force sensor [Claim 1]. 
Heimbecher is pertinent to the applicant’s disclosure because it involves a medical device position and navigation system 16 is provided to determine the position and orientation of medical devices within body 14 such as catheters 18, 20 and may also be used to generate an electrophysiological map of a region of interest [0063]. 
Hauck is pertinent to the applicant’s disclosure because it involves a measurement device that is configured to measure forces applied to said contact surface in at least two axes and generate at least one force vector indicative of a force applied to the contact surface by the internal tissue location and a contact angle between the contact surface and the internal tissue location [Claim 7].
Ludwin is pertinent to the applicant’s disclosure because it involves measuring first and second location of a probe within the organ [Claim 1].
Caluser is pertinent to the applicant’s disclosure because it involves “monitoring a distance between the anatomical reference point and the imaging probe; and detecting and displaying an out-of-range indicator if the monitored distance exceeds a threshold” [Claim 15].
Harlev is pertinent to the applicant’s disclosure because it involves “measuring a first signal at a first electrode located in a first stable location and measuring a second signal at a second electrode located in a second stable location that is spaced apart from the first stable location” [0225].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/K.E.S. /Examiner, Art Unit 3793              

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793